EXHIBIT 10.1

 

inTEST CORPORATION

 

2018 EXECUTIVE OFFICER COMPENSATION PLAN

 

The Compensation Committee (the “Committee”) of the Board of Directors of inTEST
Corporation (the “Company”) has approved a compensation plan for its executive
officers. The components of this plan include (i) base salary, (ii) short term
incentive compensation in the form of a performance based bonus and (iii) long
term incentive compensation in the form of equity compensation grants. The
executive officers that are eligible to participate in this plan are James
Pelrin, President and Chief Executive Officer, and Hugh T. Regan, Jr.,
Secretary, Treasurer and Chief Financial Officer.

 

Base Salary

 

The base salary of each executive officer will be set at the following amounts
commencing on January 1, 2018:

 

James Pelrin

$315,000

Hugh T. Regan, Jr.

$255,000

 

Short Term Incentive Compensation

 

Each executive officer will be eligible to receive a performance bonus payment
upon satisfaction of the following weighted performance metrics during 2018:

 

Achievement of Financial Goals – 60%

Completion of an Acquisition in 2018 – 15%

Achievement of Adjusted EBITDA of $4.45M for Ambrell for 2018 – 15%

Achievement of SOX 404b compliance with no material weaknesses by December 31,
2018 – 10%

 

The performance bonus payment target percentages to be used in executive
officer’s bonus calculation for 2018 are as follows:    

 

James Pelrin

65%

Hugh T. Regan, Jr.

55%

 

The amount of the executive officer’s bonus may range from zero (if none of the
performance metrics are satisfied) to an amount that may exceed the target
performance bonus amounts.

 

Achievement of Financial Goals

 

A portion of each executive officer’s performance bonus may be earned based upon
the Company’s achievement of net revenue and earnings before income tax amounts
as compared to budgeted net revenue and earnings before income tax amounts for
2018. Each executive officer is eligible to achieve this portion of the
executive officer’s performance bonus based upon the following calculation:

 

The executive officer’s performance bonus target percentage multiplied by the
executive officer’s base salary; with that amount multiplied by the performance
metric weighting factor (60%); with that amount multiplied by the Financial
Goals percentage, if any, determined from the matrix below.  The Financial Goals
percentage is determined by locating on the matrix below the intersection of (i)
the column that indicates the percentage calculated by dividing (A) the
Company’s actual net revenue for 2018 by (B) its budgeted net revenue for 2018
and (ii) the row that indicates the percentage calculated by dividing (A) the
Company’s actual earnings before income tax for 2018 by (B) its budgeted
earnings before income tax for 2018.

 

 

--------------------------------------------------------------------------------

 

 

   

Revenue v. Target

 

 

<80%

80%

90%

100%

110%

120%

Earnings b/ income tax

<80%

0%

0%

0%

0%

0%

0%

v. Target

80%

0%

50%

63%

75%

88%

100%

 

90%

0%

63%

75%

88%

100%

113%

 

100%

0%

75%

88%

100%

113%

125%

 

110%

0%

88%

100%

113%

125%

138%

 

120%

0%

100%

113%

125%

138%

150%

 

With regards to the net revenue calculation, a column milestone is not achieved
unless such percentage is exceeded without regards to rounding up the percentage
achieved by the calculation. With regards to the earnings before income tax
calculation, a row milestone is not achieved unless such percentage is exceeded
without regards to rounding up the percentage achieved by the calculation. Any
expenses that are treated for accounting purposes as restructuring items or
transaction related expenses, contingent consideration adjustments related to
any acquisition earnouts and the impact from any completed acquisitions, shall
be excluded from the actual amounts when determining the revenue and earnings
before income tax amounts for 2018.

 

Completion of an Acquisition in 2018

 

A portion of each executive officer’s performance bonus will be earned based
upon the Company’s consummation of an acquisition of a company or assets of a
company in 2018. Each executive officer is eligible to achieve this portion of
the executive officer’s performance bonus based upon the following calculation:

 

The executive officer’s performance bonus target percentage multiplied by the
executive officer’s base salary; with that amount multiplied by the performance
metric weighting factor (15%).

 

The acquired company or assets must have generated minimum trailing twelve
months revenues of $5,000,000. In addition, the transaction must close in 2018
with the transfer of substantially all assets and/or stock of the target company
to the Company completed in 2018. Escrow and earn-out of purchase price amounts
is permitted to continue beyond 2018 so long as the transaction is closed in
2018.

 

Achievement of Adjusted EBITDA of $4.45 million for Ambrell for 2018

 

A portion of each executive officer’s performance bonus will be earned based
upon the Company’s subsidiary Ambrell Corporation achieving Adjusted EBIDTA of
at least $4.45 million for 2018. Each executive officer is eligible to achieve
this portion of the executive officer’s performance bonus based upon the
following calculation:

 

The executive officer’s performance bonus target percentage multiplied by the
executive officer’s base salary; with that amount multiplied by the performance
metric weighting factor (15%).

 

Adjusted EBITDA is based upon the definition as outlined in the Stock Purchase
Agreement for Ambrell dated May 24, 2017.

 

 

--------------------------------------------------------------------------------

 

 

Achievement of SOX 404b compliance with no material weaknesses by December 31,
2018

 

A portion of each executive officer’s performance bonus will be earned based
upon the achievement of SOX 404b compliance with no material weakness by
December 31, 2018. Each executive officer is eligible to achieve this portion of
the executive officer’s performance bonus based upon the following calculation:

 

The executive officer’s performance bonus target percentage multiplied by the
executive officer’s base salary; with that amount multiplied by the performance
metric weighting factor (10%).

 

General

 

The Committee shall calculate and determine achievement of all components of the
short term incentive compensation based on amounts derived from the Company’s
audited financial statements. The Committee reserves the right to make
subjective determinations and interpretations regarding the impact of unusual
circumstances or events on achievement of each performance metric component by
the executive officers. All such determinations will apply to all executive
officers in the same manner. The Committee shall have final decision making
authority regarding all issues related to the short term incentive compensation
component of the Plan. The Committee shall finalize the amount of and authorize
payment of the bonuses to the executive officers as part of the approval process
for the Company’s 2018 audited financial statements. If an executive officer
leaves the Company other than for death, disability, or retirement, they will
receive no bonus if they are not employed on December 31, 2018.  For executive
officers who retire (age plus years of service equal to at least 70), or who die
or become disabled, they will be entitled to a pro-rated bonus calculated by
multiplying the bonus calculated above by the result obtained by dividing the
number of completed months the executive officer is employed in 2018 by twelve.
Any bonus payment shall be made on or before March 15, 2019. The Committee shall
have such authority to demand the repayment or “claw back” of any amounts paid
pursuant to this Plan as needed to comply with all applicable laws and
regulations.

 

Long Term Incentive Compensation

 

The executive officers shall be entitled to receive equity compensation grants
consisting of restricted stock and stock options as follows:

 

   

 

Shares of Restricted Stock

   

Options to Purchase
Shares of Common Stock

 

James Pelrin

    20,600       60,900  

Hugh T. Regan, Jr.

    10,900       32,200  

 

All equity compensation shall be awarded to the executive officers as soon as
possible in 2018. The Company will grant restricted stock in award agreements in
the form attached as Exhibit “A” hereto. All restricted stock awards will vest
in equal increments over four years. At the Committee’s discretion, with the
advice of the Company’s professional advisors, the Company will grant either
non-qualified stock options or incentive stock options in stock option award
agreements in the forms attached as Exhibits “B” and “C” hereto. All stock
option awards will vest in equal increments over four years and will have an
exercise price that is no less than the closing price of the Company’s common
stock as listed on the NYSE American on the date of the award.

 

[Exhibits A, B, and C omitted here.  Our standard forms of Agreements have been
previously filed as exhibits to the Company's Form 10-Q for the quarter ended
March 31, 2016.]

 